943 So. 2d 988 (2006)
Ramon AGUILAR, Appellant,
v.
James R. McDONOUGH, Department of Corrections, Appellee.
No. 1D05-5220.
District Court of Appeal of Florida, First District.
December 8, 2006.
Ramon Aguilar, pro se, Appellant.
Charlie Crist, Attorney General, and Rosa Carson, General Counsel, Department of Corrections, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of the order denying his motion for relief from judgment in which he sought a refund of filing fees withdrawn from his prison account and removal of the liens for filing fees and costs. Because the underlying action constitutes a "collateral criminal proceeding" pursuant to section 57.085(10), Florida *989 Statutes, the trial court improperly imposed two liens upon appellant's prison account for payment of court costs and fees. See Lopez v. McDonough, 935 So. 2d 47 (Fla. 1st DCA 2006); Rutledge v. McDonough, 931 So. 2d 171 (Fla. 1st DCA 2006).
Accordingly, we quash the two lien orders. Upon remand, the trial court shall ensure reimbursement of any funds withdrawn from appellant's account to satisfy the improper lien orders, and order removal of the liens.
ERVIN, ALLEN, and WOLF, JJ., concur.